Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10/9/2020. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The term “the middle rotation” as called for on line 11 of claim 1 does not appear in the specification wherein it is not used or defined in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 5 of claim 1, there is no clear antecedent basis for “both sides of the T-shaped flange” because the T-shaped flange has not been defined as having any side or sides.
On line 7 of claim 1, there is no antecedent basis for “the screw hole of the T-shaped flange” in the singular because a plurality of screw holes in the T-shaped flange have been defined on line 6. Additionally, it is not certain as to which of the plurality of claimed screw holes the singular screw hole on line 7 is further defining.
On line 8 of claim 1, there is no clear antecedent basis for “the lower end of the tightening screw” because the tightening screw has not been defined as including a lower end.
On lines 8-9 of claim 1, there is no antecedent basis for “the threaded connection part” because no threaded connection part has been previously defined.
On line 11 of claim 1, there is no antecedent basis for “the middle rotation” because no middle rotation has been previously defined. Additionally, the term “the middle rotation” as called for on line 11 of claim 1 does not appear in the specification wherein it is not used or defined in the specification. Consequently, what is meant by the term “the middle rotation” cannot be determined. It is not known or understood as to what structure or function Applicant is attempting to define by the term “the middle rotation”.
On lines 13 and 16 of claim 1, it is not certain as to which of the plurality of guide grooves defined on line 6 the singular guide groove on line 13, or on line 16, is further defining.
On line 14 of claim 1, there is no antecedent basis for “the faucet fixing hole of the sink” because no faucet fixing hole or sink have been previously defined.
Claims 2-10 depend from indefinite claim 1. Please note that there are additional problems with antecedent basis in dependent claims 2-10. Applicant is requested to carefully review claimed 2-10 for antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liang et al. CN 21332620. Liang discloses: A tool for faucet installation, comprising:
a T-shaped flange (1);
a tightening part (21, 22);
a tightening screw (23); and
a faucet connecting part (3), wherein: both sides of the T-shaped flange are provided with screw holes (16), guide grooves (11), and a first step (12), a second step (13), the screw hole of the T-shaped flange is provided with a tightening screw (23), and the lower end of the tightening screw (23 as seen in figure 3) is connected with the threaded connection part (22) of the tightening part (21, 22), wherein the tightening screw (23) controls the tightening part to be at the first step (as shown in figure 4), wherein the tightening screw can be rotated and unfolded in the middle rotation to unfold or rotate to close, wherein the tightening screw can be rotated in the forward direction to control the tightening part to fit in the guide groove and tighten upwards (In the specification under the heading “Specific implementation examples”; the second paragraph regarding figures 3-5 and the eighth paragraph regarding figure 4 disclose adjusting the screw 23 so that the tightening part 22, 23 is located on either the first or second steps 12, 13), and the T-shaped flange is tightened and fixed to the faucet fixing hole of the sink (as shown in figures 8-10), wherein, the reverse movement of the tightening screw can control the tightening part to rotate into the T-shaped flange when it fits in the guide groove and moves downward to the first step.
Regarding claim 2, Liang discloses an outer shoulder (21); and a threaded connection part (22) as claimed.
Regarding claims 3-7, Liang discloses two screw holes 16 with tightening screws 23 which are rotated with a screwdriver as disclosed in the specification under the heading “Specific implementation examples”; the fourth paragraph discloses using a screw driver to rotate 23 and the eight paragraph discloses adjusting the tightening part to touch the second step 13 then be rotated to move upwards into the guide groove 11 as claimed.
Regarding claims 8-10, Liang discloses T-shaped flange (1) is provided with a connecting part (3) to connect and fix the faucet (as shown in figures 8-10) with mating concave and convex locking and clamping parts at 14 and 32. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liang et al. ‘523, Mu et al. and Randall teach other tools for faucet installation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754